Title: VI. From Colonel Return Jonathan Meigs, 10 May 1780
From: Meigs, Return Jonathan
To: Washington, George


            
              Sir,
              Westfield [N.J.] 10th May 1780.
            
            By the desire of Capts. Joseph Mansfield & Eleazer Claghorn of the Regiment under my command, I apply to your Exellency for their dissmission from Service. Capt. Mansfield has been incapable of performing any Service in the Regiment on Account of ill health for a year past—Capt. Claghorn pleads the necessity of attending to his private affairs. I think it my duty to mention that neither of these Gentlemen request their dismission on account of any disgust to the Service. Their Accouts are Settled and closed with the Regimental Pay Master & the Auditors. Both the Gentlemen are absent from the Regiment Settling their Accots with the Committee of the Paytable of Connecticut, & do not Return to Camp again. I wish their dismission may be Effected this day (the time agree’d on with them) that the Officers who Succeed them may be doing duty & the Size of the Regiment requiring its complement of Officers. I am with the Greatest respect Your Excellencys most Obedt servant.
            
              R. J. Meigs Colo. 6th Connt Regt
            
          